DETAILED ACTION
Status of the Application
Claims 2-8 and 21-29 are pending in the instant application.  Claims 2-8 are currently amended.  Claims 21-29 are newly added. 
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to the claims is withdrawn in response to the Amendments filed on October 18, 2021.
Claim 21 is objected to because of the following informalities:  MxHfO2 is recited in claim 21.  However, Mx is not provided in claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 5 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in response to the Amendments filed on October 18, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 8, 21, 22 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0198865).
Regarding claim 2, Kim et al. teaches a metal anode (anode 20; Fig. 1) having a protective layer (inorganic protection layer 12; Fig. 1) comprising:
a metal layer (second anode layer 11b; para. [0030]) comprising lithium (para. [0060]; and 
a protective coating on the metal layer (Fig. 1), wherein the protective coating comprises a composite material, wherein the composite material comprises HfO2 and LixHfO2
Regarding claim 3, Kim et al. teaches a metal anode having a protecting coating wherein the composite comprises a lithium oxide-containing material when the metal layer comprises lithium (paras. [0060] and [0066]).  
Regarding claim 5, Kim et al. teaches a metal anode having a protective coating comprising: 
a metal layer comprising lithium (para. [0060]); and 
a protecting coating on the metal layer, wherein the protective coating comprising a composite material, HfO2 and MxHfO2, where x ≥ 1  and M is Li (para. [0066]).  
Regarding claim 8, Kim et al. teaches a metal anode having a protective coating wherein the protective coating is formed on the metal layer by atomic layer deposition (para. [0012]).  
Regarding claim 21, Kim et al. teaches a metal anode having a protective coating wherein the composite material comprises HfO2, MxHfO2, or a combination thereof, wherein x ≥ 1 and M is Li (para. [0066]).  
Regarding claim 22, Kim et al. teaches a metal anode having a protective coating wherein the metal of the metal layer is Li and the composite material comprises LixHfO2 wherein x ≥0 (para. [0066]).  
Regarding claim 27, Kim et al. teaches a metal anode having a protective coating wherein the protective coating is formed on the metal layer by atomic layer deposition (para. [0012]).  
Regarding claim 28
Regarding claim 29, Kim et al. teaches a metal anode having a protective coating wherein the protective coating is formed on the metal layer by atomic layer deposition (para. [0012]).  

Claims 2, 4, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herle (US 2019/0058177).
Regarding claim 2, Herle teaches a metal anode having a protective coating (protective film 420) comprising:
a metal layer comprising lithium (lithium metal film; para. [0098]); and 
a protective coating on the metal layer (Fig. 4), wherein the protective coating comprises a composite material, wherein the composite material comprises lithium fluoride-lithium carbonate (LiF-Li2CO3; para. [0063]).
Regarding claim 4, Herle teaches a metal anode having a protective coating wherein the composite material comprises LiF-Li2CO3 (para. [0063]). 
Regarding claim 23, Herle teaches a metal anode having a protective coating wherein the composite material lithium fluoride (LiF) (para. [0063]).  
Regarding claim 24, Herle teaches a metal anode having a protective coating wherein the composite material comprises LiF-Li2CO3 (para. [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0198865).
Regarding claim 6, Kim et al. teaches a metal anode having a protective coating wherein the metal layer of the metal anode has a thickness of about 1 µm to about 200 µm {para. [0062]; the prior art range, about 1 µm to about 200 µm, and the claimed range, 10 nm to 150 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  
Regarding claim 7, Kim et al. teaches a metal anode having a protective coating wherein the protective coating has a thickness about 100 nm or less {para. [0069]; the prior art range, about 100 nm or less, and the claimed range, from 1 nm to 10 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}. 
Regarding claim 25, Kim et al. teaches a metal anode having a protective coating wherein the metal layer of the metal anode has a thickness of about 1 µm to about 200 µm {para. [0062]; the prior art range, about 1 µm to about 200 µm, and the claimed range, 10 nm to 150 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  
Regarding claim 26, Kim et al. teaches a metal anode having a protective coating wherein the protective coating has a thickness about 100 nm or less {para. [0069]; the prior art range, about 100 nm or less, and the claimed range, from 1 nm to 10 µm, overlap; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724